Allow me to congratulate you,
Sir, on your election as President of the General
Assembly at its fifty-ninth session. May I assure you of
India’s full support in ensuring its success.
As we gather here in the sixtieth year since the
United Nations was founded, we might perhaps pause
to reflect on the fate of the ideas and ideals of the
international community that inspired its creation. The
post-war generation had already become aware that the
world which had emerged from the ashes of a global
war could no longer be a peaceful world unless the
underlying forces of conflict were addressed
effectively by the entire community of nations as a
collectivity. Nations were therefore united to make the
world a safer and more peaceful place — a world in
which free peoples could pursue together a destiny of
shared prosperity.
The impulse behind the creation of global
institutions nearly 60 years ago has become an even
more pressing reality today. If we look around us, the
single most defining characteristic of our contemporary
world is the global, transnational character of the
challenges we confront, whether these are in the realm
of international security or in that of development.
Virtually every major issue that we face as nation-
States has both a domestic and a transnational
dimension. It is becoming increasingly apparent as
never before that, unless we fashion a global response
to those challenges based on a meaningful consensus,
we will not succeed in creating a world that truly
manifests the ideals of the United Nations.
Terrorism is one such challenge for which many
of us have paid an unacceptable price. We shall not
forget that, three years ago, it was this great city that
witnessed the single most horrendous terrorist act in
human history. Approximately three weeks ago, in
Russia, the world saw another brutal act of terror
which took the lives of hundreds of innocent civilians,
including a large number of young children.
Terrorism exploits the technologies spawned by
globalization, recruits its foot soldiers on ideologies of
bigotry and hatred, and directly targets democracies.
And yet, it is a sad reality that international networks
of terror appear to cooperate more effectively among
themselves than the democratic nations that they target.
We speak about cooperation, but we often seem
hesitant to commit ourselves to a truly global offensive
to root out terrorism with the pooling of resources, the
exchanging of information, the sharing of intelligence
and the unambiguous unity of purpose that is required.
That must change. We do have a global coalition
against terrorism; we must now give it substance and
credibility, avoiding selective approaches and political
expediency.
I now turn to other challenges that we face today,
such as the proliferation of weapons of mass destruction.
There is an increasing reliance on restrictive regimes
and on the use of punitive action to confront this threat
to international peace and security. Although India is
firmly opposed to proliferation and has an impeccable
record in that respect, we believe that it is only a global
consensus of willing nations that will ultimately prove
to be truly effective in that regard.
The Chemical Weapons Convention is a good
model to follow with respect to other weapons of mass
destruction, including nuclear weapons. It is through
representative institutions, rather than through
exclusive clubs of privileged countries, that we can
address global threats posed by the proliferation of
weapons of mass destruction and their means of
delivery. As far back as 1988, Prime Minister Rajiv
Gandhi outlined a series of specific steps in an action
plan, whose central proposition remains valid even
today — that progressive steps towards the elimination
14

of weapons of mass destruction must be based on a
balance of obligations between those who possess such
weapons and those who do not.
It is quite evident today that a global discourse is
required for evolving a more cooperative and
consensual international security order. India believes
that such consensus must differentiate between States
whose actions strengthen non-proliferation and those
that weaken the realization of its objectives.
Let me now turn to the central theme for the vast
majority of United Nations Members; the challenge of
development and the eradication of mass poverty.
Globalization has undoubtedly brought enhanced
effectiveness and efficiency in the functioning of our
economies. It has integrated marketplaces, higher
standards of living and a revolution in global
connectivity.
But there is also the phenomenon of widening
economic disparities, both within and among countries.
Connectivity also means that the people are painfully
aware — in real time — of how far and how fast they
are falling behind in their relative living conditions.
Development today is no longer a function of domestic
resources and national policies alone. It is a process
that is vitally linked to the international economic
environment that the developing countries face.
The international community must find ways to
contract those circles of exclusion. We need to find
innovative sources of financing and access to new
technologies that are necessary to assist those who are
on the margins of globalization. Just as prosperity
cannot be sustained by being walled in, poverty cannot
be banished to some invisible periphery. Development
must therefore return to the centre of the global
discourse. We must evolve equitable and rule-based
regimes to manage global trade, investment flows and
the movement of services.
Four years ago, at our Millennium Summit, we
adopted ambitious global development goals, but it is a
matter of concern that we have already fallen behind in
their implementation.
While globalization has generated new
challenges, it has also given us new technologies to
deal with those massive challenges. The world faces
ominous pandemics such as HIV/AIDS, but it today
also possesses remedies and skills that can rid the
world of that scourge. We face problems of
environmental degradation in many parts of our planet,
but we also have available safe and environment-
friendly technologies.
Many countries are beset by problems of hunger
and malnutrition, but we possess modern techniques of
food production and processing to make a hunger-free
world a credible and realistic dream. Although our
excessive dependence on hydrocarbons raises concerns
about the long-term availability of energy and about
the security of supplies, technology has made available
many environmentally sound alternative technologies.
What we lack, however, is a truly global agreement and
a mobilization of the international community to
overcome the massive challenges.
The experience of the decades since the inception
of the United Nations demonstrates the great
significance of democracy as an instrument for
achieving both peace and prosperity. While it is
gratifying that the frontiers of democracy have
expanded dramatically in the last decade and a half,
they still exclude significant numbers.
Only a few months ago, in India’s fourteenth
general election, our country went through the largest
exercise of popular will in the world. I can therefore
assert with confidence, the importance that national
articulations in global forums have in truly reflecting
the democratically expressed will of their people. We
choose to overlook the absence of democracy in too
many cases for reasons of political expediency.
Democracy’s representative nature validates the
commitments we take on as countries; it should also
determine the manner in which the architecture of
international institutions evolves. What is required for
the international community to successfully deal with
global challenges — whether they be security
challenges, economic challenges or challenges in the
sphere of the environment — is the existence of
international institutions and a culture of genuine
multilateralism.
The United Nations and its specialized agencies
are the only instruments available for responding
effectively to the challenges we face collectively. But
what is missing is our sustained commitment to
democratizing the functioning of the United Nations.
It is common knowledge that the United Nations
is often unable to exert an effective influence on global
economic and political issues of critical importance.
15

That is due to what may be called its democracy
deficit, which stands in the way of an effective
multilateralism based on a democratically-evolved
global consensus.
Therefore, reform and restructuring of the United
Nations system can alone provide a crucial link in an
expanding chain of efforts to refashion international
structures, imbuing them with a greater degree of
participatory decision-making so as to make them more
representative of contemporary realities.
Our Millennium Declaration recognized the
urgency of the reform of the United Nations Security
Council. An overwhelming majority of the world’s
population cannot be excluded from an institution that
today legislates on an increasing number of issues,
with an ever-widening impact. The expansion of the
Security Council, in the categories of both permanent
and non-permanent members, and the inclusion of
countries like India as permanent Members would be a
first step in the process of making the United Nations a
truly representative body.
I would like to make brief references to two
countries with which India has had historically friendly
ties and whose early return to political normalcy is the
focus of the world’s attention.
The situation in Iraq causes us great concern. The
United Nations has a central role to play in erasing the
discord of the recent past and in ensuring that the Iraqi
people can soon exercise effective sovereignty,
preserving the country’s unity and territorial integrity.
An end to the suffering of the Iraqi people and
recognition of their aspirations should be the guiding
objectives. Consistent with our longstanding ties of
friendship with the Iraqi people, India will contribute
to Iraq’s humanitarian and economic reconstruction.
In the past three years, the international
community has assisted Afghanistan in pulling back
from the brink of chaos and chronic instability. We
sincerely hope that the upcoming presidential elections
and the subsequent parliamentary elections will allow
the Afghan people to express their will, free from
interference and intimidation. India’s assistance to
Afghanistan’s reconstruction and development will
continue.
Relations between India and Pakistan have been a
matter of attention for the international community. It
is known that in January this year India and Pakistan
initiated a composite dialogue to resolve all issues,
including that of Jammu and Kashmir. I reaffirm our
determination to carry forward that dialogue to a
purposeful and mutually acceptable conclusion.
In closing, I would like to reaffirm India’s
commitment to the principles that have brought us
together in this Organization. Those principles retain
their relevance and validity even while the global
economy and the international political order pose new
and very different challenges. All of us have to grow
out of the comfort of the predictable, discard
constraining habits of thought, and move forward with
confidence to meet the demands of the present and the
future. Each of us has to be prepared to take on new
obligations and larger responsibilities relevant to the
needs of our time.
I deem it a privilege to say unhesitatingly that
India is conscious of the responsibilities that lie ahead.
I speak of an India on the move — on the cutting edge
of economic, technological and developmental
transformations. This is an India endowed with
outstanding human resources, and we are putting in
place policies which will respond to emerging and
critical tasks. We have the capabilities and capacity to
take these on, and to participate in the restructuring of
a just and dynamic world order. We are confident that,
in the inextricably interdependent world we live in, our
commitment to the common good, which this
Organization embodies, will be resolute and full.
In this, we are inspired by the vision of
internationalism bequeathed to us by India’s first Prime
Minister, the great Jawaharlal Nehru — a vision of a
world order whose pillars are peace, harmony,
cooperation and development. That vision needs to
reanimate the collective wisdom of the world
community for a new partnership to meet the
unprecedented challenges we face.